Citation Nr: 1009569	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder, to include as secondary 
to a service-connected right knee disability. 

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa, in which the RO 
reopened the appellant's previously denied claim of 
entitlement to service connection for a low back disorder but 
denied the claim on its merits.  The appellant, who had 
active service from July 1979 to April 1986, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The appellant testified during a Video Conference hearing 
before the undersigned Acting Veterans Law Judge in November 
2009.  

After reviewing all evidence of record, the Board agrees with 
the RO's determination to reopen the appellant's previously 
denied back disorder claim, but finds that additional 
development regarding the merits of the claim is necessary.  
As such, the merits of the appellant's claim of entitlement 
to service connection for a back disorder will be addressed 
in the REMAND portion of the decision below and is hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant if further action is required on his part. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material evidence 
claim has been obtained.
 
2.  An unappealed rating decision dated in August 2002 denied 
service connection for a back disorder.

3.  The evidence received since the August 2002 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's back disorder claim 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  An August 2002 rating decision that denied entitlement to 
service connection for a back disorder is a final decision. 
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2009).

2.  The evidence received subsequent to the August 2002 
rating decision is new and material; and therefore the claim 
of entitlement to service connection for a back disorder is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

In this case, a letter dated in March 2005 essentially 
informed the appellant of the substance of the VCAA and the 
elements necessary to reopen his previously denied back 
disorder claim.  Nevertheless, since this decision represents 
a complete grant of the appellant's appeal in regards to the 
issue of whether the appellant's previously denied back 
disorder claim should be reopened, the appellant cannot be 
prejudiced by a deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will 
proceed to this issue presented on appeal.  

B.  Reopened Claim 

For the record, the Board observes that the appellant is 
currently service connected for, among other things, a right 
knee disability. See May 2009 rating decision.  In this 
appeal, the appellant seeks service connection for a low back 
disorder he contends has developed as a result of his 
service-connected right knee disability.  See November 2009 
BVA hearing transcript; appellant's statements in support of 
claim.  In seeking service connection, the appellant 
acknowledges that he injured his back subsequent to his 
separation from service in August 1994 when he was lifting a 
pallet over his head at work and it caught on something, 
resulting in his twisting his back. Id.; see also VA medical 
records and private medical records dated in 1994, 1995 and 
1996.  However, he argues that service connection is 
warranted on the bases that (a) his right knee actually 
buckled in August 1994, resulting in his work accident in 
which he twisted his back and/or (b) his right knee 
disability has contributed to or aggravated his low back 
disorder. Id.; see also November 2009 lay statement from 
appellant's ex-wife.     

The appellant's claim was previously reviewed by the RO in 
August 2002 and denied (amongst other reasons) on the basis 
of a July 2002 VA medical opinion in which the examiner 
opined that it was less likely as not that the appellant's 
degenerative changes of the lumbar spine were secondary to 
the appellant's service-connected knee condition. See July 
2002 VA examination report, p. 3.  The appellant was provided 
notice of the August 2002 rating decision, as well as his 
appellate rights. See August 2002 rating decision; August 
2002 letter from the RO to the appellant.    

The Board observes that appellate review is initiated by the 
filing of a Notice of Disagreement ("NOD"), and is 
completed by the filing of a Substantive Appeal after a 
Statement of the Case ("SOC") has been furnished. See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to 
perfect an appeal to the Board, a claimant must file a 
Substantive Appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  In 
terms of time frames, VA regulations require that the NOD 
must be filed within one year from the date that the RO mails 
notice of the determination.  The date of mailing of the 
notification is presumed to be the same as the date of the 
letter. See 38 C.F.R. § 20.302(a).  The Substantive Appeal is 
supposed to be filed within sixty days from the date that the 
RO mails the SOC to the veteran, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the Statement of the 
Case for purposes of determining whether an appeal has been 
timely filed. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).
 
In this case, the appellant filed an NOD to the August 2002 
rating decision in October 2002.  On March 9, 2004, the RO 
issued an SOC with a cover letter that informed the appellant 
that he needed to file a formal appeal in order to complete 
his appeal.  The letter went on to state that the appellant 
should use an enclosed VA Form 9 to address (1) the benefit 
he wanted, (2) the facts of the SOC with which he disagreed, 
and (3) the errors that the appellant believed had been made 
by the RO.  The letter also stated that the appellant had to 
file his Substantive Appeal within 60 days from the date of 
the letter or within the remainder, if any, of the one-year 
period from the date of the letter attached to the August 
2002 rating decision.  In bold, the letter stated "If we do 
not hear from you within this period, we will close your 
case." See March 2004 letter from the RO to the appellant.  

Thereafter, in July 2004, the RO received a VA Form 9 from 
the appellant that was dated in late-June 2004.  
Unfortunately, this document was received after the time 
limit for filing a Substantive Appeal, which, in this case, 
was May 4, 2004, 60 days after the issuance of the SOC.  The 
RO notified the appellant in September 2004 that his VA Form 
9 was too late to be accepted as a Substantive Appeal; and 
that the appellant should notify the RO if he disagreed with 
that determination.  The RO also provided a VA Form 4107 in 
case the appellant decided to appeal.  However, the appellant 
did not respond or appeal this determination at that time.  
Rather, it appears the appellant first attempted to challenge 
the untimeliness of the VA Form 9 in August 2007, when he 
submitted an NOD to a letter/rating determination from the RO 
dated in August 2007. See August 2007 letter from the RO to 
the appellant; August 2007 NOD.  While the RO issued an SOC 
in regards to the timeliness issue in June 2009, the 
appellant did not submit a Substantive Appeal in order to 
perfect an appeal as to that issue. 

In light of the foregoing, the Board agrees with the RO's 
determination that the appellant did not submit a timely 
Substantive Appeal with regard to the August 2002 rating 
decision. 38 C.F.R. §§ 20.302, 20.303.  Thus, the August 2002 
rating decision represents a final decision. 38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. §§ 20.1100, 20.1103, 20.1104.  

In August 2004, the appellant's representative submitted 
additional evidence consisting of a private medical opinion 
in support of the appellant's back disorder claim. See August 
2004 letter from the appellant's representative to the RO; 
August 2004 private medical opinion from T.S., D.C.  The RO 
viewed the submission of this evidence as a request from the 
appellant to reopen his previously denied back disorder 
claim. See July 2005 rating decision, p. 1.  Since that time, 
additional evidence related to the appellant's back disorder 
claim has been associated with the claims file.  This 
evidence includes, but is not limited to, statements from the 
appellant, lay statements, the appellant's November 2009 BVA 
hearing testimony, post-service private medical records, 
post-service VA medical records, a June 2005 VA examination 
report/medical opinion and a private medical opinion from 
chiropractor R.R., D.C. dated in August 2005 that is 
supportive of the appellant's claim.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims has 
been made which applies prospectively to all claims submitted 
on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
appellant's request to reopen occurred in August 2004, the 
new version of the law is applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

In the present case, the RO reopened the appellant's claim 
and adjudicated it on a de novo basis in the July 2005 rating 
decision. See also June 2006 Statement of the Case; October 
2007 Supplemental Statement of the Case.  In light of the 
evidence referenced above, to specifically include the new 
June 2005 VA medical opinion, the two (2) new private medical 
opinions that have been associated with the claims file and a 
November 2009 lay statement of record, the Board agrees with 
the RO's determination to reopen the appellant's back 
disorder claim, but finds that additional development of the 
claim appears to be necessary.  As such, the Board concludes 
that new and material evidence has been received to reopen 
the appellant's previously denied claim of entitlement to 
service connection for a low back disorder; and remands the 
claim for the development outlined below. 38 U.S.C.A. § 5108. 
 


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back disorder; 
and to this extent only, the appeal is granted. 


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
low back disorder discloses a need for further development 
prior to final appellate review.  

As mentioned above, the appellant essentially seeks service 
connection for a low back disorder on the alternative 
theories that his service-connected right knee disability 
directly caused his back disorder when his knee allegedly 
gave out in August 1994 (resulting in his work accident) 
and/or weightbearing problems associated with the appellant's 
service-connected right knee disability have contributed to 
or aggravated his low back disorder. See November 2009 BVA 
hearing transcript; appellant's statements in support of 
claim; November 2009 lay statement from appellant's ex-wife; 
August 2005 medical opinion from R.R., D.C.      

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

Turning to the merits of this issue, the Board observes that 
new evidence associated with the appellant's claims includes 
an August 2005 medical opinion from a private chiropractor 
that is supportive of the appellant's secondary service 
connection claim. See August 2005 medical opinion from R.R., 
D.C.  In this medical opinion, the appellant's private 
chiropractor, Dr. R., indicates that there are many 
contributing factors to the appellant's low back condition 
that include the appellant's service-connected right knee.  
In this regard, Dr. R. reports that the appellant has an 
abnormal posture that consists of a right pelvic 
translational and low left shoulder, a posture he stated is 
typical of individuals who are trying to keep weight off of 
an injured leg or knee. Id.  He goes on to state that the 
above-described abnormal posture will put undo strain and 
stress on the joints and biomechanical structure of the 
lumbar spine and pelvis which overtime may lead to premature 
wear, tear and damage to these structures.  In light of the 
foregoing, Dr. R. opines that the appellant's low back 
condition could have been exaggerated by the appellant's 
right knee dysfunction. Id.; see also August 2004 private 
medical opinion by T.S., D.C.   

Reviewing Dr. R.'s medical opinion in conjunction with the 
other evidence of records reveals that it may be incomplete 
(and therefore inadequate) on the basis that the opinion was 
formulated without the doctor having access to all pertinent 
medical information of record.  However, since Dr. R.'s 
medical opinion raises the possibility that the appellant's 
low back disorder may in fact be associated with his service-
connected right knee disability, the Board finds that a 
remand of this claim is necessary in order for the RO to 
obtain a VA medical opinion that addresses the issue of 
contribution and/or aggravation in this case. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In remanding the 
appellant's claim, the Board acknowledges for the record that 
the claims file contains two (2) VA medical opinions dated in 
July 2002 and June 2005 that relate to the appellant's back 
disorder service connection claim.  However, since it appears 
that neither of the VA examiners who prepared the above-
referenced examination reports specifically addressed the 
question of whether the appellant's service-connected right 
knee disability has contributed to and/or aggravated his 
nonservice-connected back disorder, the Board finds that an 
addendum medical opinion is warranted. 
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's service connection 
claim, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should forward the 
appellant's claims folder to an 
appropriately qualified medical 
examiner for the purpose of obtaining a 
VA medical opinion as to whether it is 
at least as likely as not that the 
appellant's current back disorder is 
proximately due to the appellant's 
service-connected right knee disability 
or has been aggravated by the 
appellant's service-connected right 
knee disability. See August 2005 
medical opinion from R.R., D.C.  
Additionally, the examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as not 
that the appellant's service-connected 
right knee disability has contributed 
to the development of the appellant's 
nonservice-connected back disorder. See 
August 2004 private medical opinion by 
T.S., D.C.  In addressing the question 
of aggravation, the examiner should be 
informed that temporary or intermittent 
flare-ups of an injury or disease are 
not sufficient to be considered 
"aggravation" unless the underlying 
condition, in contrast with symptoms, 
has worsened.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  All 
indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should discuss 
the rationale for any opinion 
expressed. 

3.  After considering all of the 
evidence of record, the RO should 
review on the merits the appellant's 
reopened service connection claim.  If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


